DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. 20060019777) in view of Wu (U.S. 20040134304) in further view of Filice (U.S. 20060040771)
Regarding claim 1, Rogers discloses a lacrosse stick head mounting system comprising: 
a protruding end (Fig. 2B, protrusion 20) extending from a base of a lacrosse stick head and being internal to a handle of a lacrosse stick (Par. 24, protrusion 20 extending from forked end 16 received within body of shaft), 
the lacrosse stick head having a head longitudinal axis (Fig. 3B, axis 34); 
a tightening screw (Par. 24, component 20 secured by mechanical means such as screws or bolts)
 wherein the protruding end of the lacrosse stick head, being insertable into an end of a handle along a head base longitudinal axis substantially coaxial with the head longitudinal axis (see Fig. 2B), 
and to wedge the protruding end of the lacrosse stick head inside of the handle and without overlap of the lacrosse stick head external to the handle (see Fig. 4, head 18 is entirely external to the handle)
However, Rogers does not disclose the protruding end having an angled end and comprising a wedge tightening screw tunnel extending from the base
a wedge tightening screw;
and a wedge end cap internal to the handle of the lacrosse stick 
Wu discloses the protruding end having an angled end (Fig. 1, angled end 75) and comprising a wedge tightening screw tunnel (Fig. 1, tightening screw tunnel 76) extending from the base
a wedge tightening screw (Fig. 1, screw 91) insertable into the wedge tightening screw tunnel through the base of the lacrosse stick head; 
and a wedge end cap (Fig. 1, wedge end cap 80) comprising an end cap and threads (Par/ 22, threaded into hole 82) to tighten the wedge tightening screw, the angled end of the protruding end to contact the end cap of the wedge end cap (see Fig. 4, angled end contacts end cap 80)
the wedge tightening screw, and the wedge endcap insertable directly into an end of a handle (see Fig. 4, screw, endcap directly insertable into end of handle)
and, as the wedge tightening screw is tightened through the threads of the wedge end cap, the wedge cap tightening screw to draw (see Fig. 3-4, as screw tightens, draws endcap towards angled end of the protruding end) the wedge end cap towards the angled end of the protruding end of the lacrosse stick head, to move the wedge end cap into an offset position relative to the protruding end of the lacrosse stick head. It is noted that when taken in combination with Rogers, which discloses the lacrosse stick head and protruding end, one of ordinary skill would readily recognize that the wedged end cap and angled surface would have been obvious to use as a connection means within the lacrosse head it this would prohibit axial displacement or rotary motion as noted below and would have been internal to the handle of the lacrosse stick, as the structure of Wu would modify the connection joint 20 of Roberts. 
However, Wu does not disclose the head of the wedge tightening screw recessed into the base of the lacrosse stick head
Filice discloses the head of the wedge tightening screw recessed into the base of the lacrosse stick head (Fig. 5, 5A, screw 81 is recessed into head of lacrosse stick)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member 20 fastened by screws or bolts to a handle (Par. 20, Lns. 9-11) with a recessed screw, as taught by Filice to provide Rogers with the advantage of ensuring the screw does not interfere with the lacrosse head bottom. 
Regarding claim 2, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Rogers further teaches a cross-section of the handle comprises one of: circular (Fig. 2B, handle is circular), square, triangular, oval, and polygon.
Regarding claim 3, the Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Rogers does not teach an angle of the angled end relative to the head longitudinal axis is selected from the group consisting of: oblique, acute, nonzero and positive
Wu teaches an angle of the angled end relative to the head longitudinal axis comprises of: oblique, acute, nonzero (see annotated figure below) and positive

    PNG
    media_image1.png
    325
    386
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 4, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Rogers does not teach contact between the angled end and the end cap can be repositioned relative to each other to create an offset relative to an axial position of the angled end and the end cap that resists rotation (Par. 25 Lns. 7-8) of the lacrosse stick head about a handle longitudinal axis.
Wu teaches contact between the angled end and the end cap can be repositioned relative to each other (Par. 24 Lns. 6-9, Par. 25 Lns. 1-4) to create an offset relative to an axial position of the angled end and the end cap that resists rotation of the lacrosse stick head about a handle longitudinal axis. It is noted by tightening and loosening the screw, the device would move in axial direction and therefore would be repositioned relative to each other. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 5, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Rogers does not teach contact between the angled end and the end cap can be repositioned relative to each other to create an offset relative to an axial position of the angled end and the end cap that resists longitudinal motion of the lacrosse stick head along a handle longitudinal axis.
Wu teaches contact between the angled end and the end cap can be repositioned relative (Par. 24 Lns. 6-9, Par. 25 Lns. 1-4) to each other to create an offset relative to an axial position of the angled end and the end cap that resists longitudinal motion of the lacrosse stick head along the handle longitudinal axis (Par. 25 Lns. 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 6, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Rogers further teaches the wedge tightening screw comprises a head screw (Par. 24, component 20 is secured by means such as a screw)
Regarding claim 11, Rogers discloses a lacrosse stick comprising: 
a lacrosse stick head having a base (Fig. 2B, 28b); 
a handle (Fig. 2B, handle 12); 
and a lacrosse stick head mounting system, comprising a protruding end (Fig. 2B, protrusion 20) extending from the base of the lacrosse stick head and being internal to a handle of a lacrosse stick (see Fig. 4, head 18 is entirely external to the handle),
the lacrosse stick head having a head longitudinal axis (Fig. 3B, axis 34); 
a tightening screw (Par. 24, component 20 secured with mechanical means such as screws)
wherein the protruding end of the lacrosse stick head being insertable into an end of the handle along a head base longitudinal axis substantially coaxial with the head longitudinal axis (see Fig. 2B)
 and to wedge the protruding end of the lacrosse stick head inside of the handle and without overlap of the lacrosse stick head external to the handle (see Fig. 4, head 18 is entirely external to handle)
However, Rogers does not disclose the protruding end having an angled end and comprising a wedge tightening screw tunnel extending from the base,
a wedge tightening screw insertable into the wedge tightening screw tunnel through the base of the lacrosse stick head; 
and a wedge end cap comprising an end cap and threads to tighten the wedge tightening screw, the angled end of the protruding end to contact the end cap of the wedge end cap
the wedge tightening screw, and the wedge endcap being insertable directly into an end of the handle along a head base longitudinal axis substantially coaxial with the head longitudinal axis
the head of the wedge tightening screw recessed into the base of the lacrosse stick head
and, as the wedge tightening screw is tightened through the threads of the wedge end cap, the wedge cap tightening screw to draw the wedge end cap towards the angled end of the protruding end of the lacrosse stick head, to move the wedge end cap into an offset position relative to the protruding end of the lacrosse stick head
and the wedge endcap inside of the handle
Wu discloses the protruding end having an angled end (Fig. 1, angled end 75) and comprising a wedge tightening screw tunnel (Fig. 1, tightening screw tunnel 76) extending from the base,
a wedge tightening screw (Fig. 1, screw 92) insertable into the wedge tightening screw tunnel through the base of the lacrosse stick head; 
and a wedge end cap (Fig. 1, wedge end cap 80) comprising an end cap and threads (Par. 22, thread into hole 82) to tighten the wedge tightening screw, the angled end of the protruding end to contact the end cap of the wedge end cap (see Fig. 4, angled end contacts end cap)
the wedge tightening screw, and the wedge endcap being insertable directly into an end of the handle along a head base longitudinal axis substantially coaxial with the head longitudinal axis (see Fig. 4, screw, endcap directly insertable into end of handle)
and, as the wedge tightening screw is tightened through the threads of the wedge end cap, the wedge cap tightening screw to draw (Fig. 3-4, as screw tightens, draws endcap towards angled end) the wedge end cap towards the angled end of the protruding end of the lacrosse stick head, to move the wedge end cap into an offset position relative to the protruding end of the lacrosse stick head
and the wedge endcap inside of the handle (see Fig. 4)
It is noted that when taken in combination with Rogers, which discloses the lacrosse stick head and protruding end, one  of ordinary skill would readily recognize that the wedged end cap and angled surface would have been obvious to use as a connection means within the lacrosse head it this would prohibit axial displacement or rotary motion as noted below and would have been internal to the handle of the lacrosse stick, as the structure of Wu would modify the connection joint 20 of Roberts.
However, Wu does not disclose the head of the wedge tightening screw recessed into the base of the lacrosse stick head
Filice discloses the head of the wedge tightening screw recessed into the base of the lacrosse stick head (Fig. 5, 5A, screw 81 is recessed into head of lacrosse stick)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member 20 fastened by screws or bolts to a handle (Par. 20, Lns. 9-11) with a recessed screw, as taught by Filice to provide Rogers with the advantage of ensuring the screw does not interfere with the lacrosse head bottom. 
Regarding claim 12, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
However, Rogers does not disclose the base of the lacrosse stick head including a recess opposite to the protruding end extending from the base. 
Wu discloses a recess opposite to the protruding end extending from the base (Fig. 1, recess 76 starts from opposite side to the protruding end). It is noted that when taken in combination with Rogers, which discloses the base of the lacrosse stick head, one of ordinary skill would readily recognize the recess of Wu would be used with the base of the lacrosse head disclosed by Rogers to allow passage of the fastener and thereby read on the limitations 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 13, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
Rogers further teaches a cross-section of the handle comprises one of: circular (Fig. 2B, handle is circular), square, triangular, oval, and polygon.
Regarding claim 14, the Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
However, Rogers does not teach an angle of the angled end relative to the head longitudinal axis comprises one of: oblique, acute, nonzero and positive
Wu teaches an angle of the angled end relative to the head longitudinal axis comprises of: oblique, acute, nonzero (see annotated figure below) and positive

    PNG
    media_image1.png
    325
    386
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 15, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
However, Rogers does not teach contact between the angled end and the end cap can be repositioned relative to each other to create an offset relative to an axial position of the angled end and the end cap that resists rotation (Par. 25 Lns. 7-8) of the lacrosse stick head about a handle longitudinal axis.
Wu teaches contact between the angled end and the end cap can be repositioned relative to each other (Par. 24 Lns. 6-9, Par. 25 Lns. 1-4) to create an offset relative to an axial position of the angled end and the end cap that resists rotation of the lacrosse stick head about a handle longitudinal axis. It is noted by tightening and loosening the screw, the device would move in axial direction and therefore would be repositioned relative to each other. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 16, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
However, Rogers does not teach contact between the angled end and the end cap can be repositioned relative to each other to create an offset relative to an axial position of the angled end and the end cap that resists longitudinal motion of the lacrosse stick head along a handle longitudinal axis.
Wu teaches contact between the angled end and the end cap can be repositioned relative (Par. 24 Lns. 6-9, Par. 25 Lns. 1-4) to each other to create an offset relative to an axial position of the angled end and the end cap that resists longitudinal motion of the lacrosse stick head along the handle longitudinal axis (Par. 25 Lns. 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 17, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
Rogers further teaches the wedge tightening screw comprises a head screw (Par. 24, component 20 is secured by means such as a screw)
Regarding claim 18, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
Rogers further teaches the lacrosse stick head mounting system provides a secure internal mount (Par. 24, lacrosse head secured to handle) to allow a continuous presentation (Fig. 2A, continuous presentation of handle to base) of the handle to the base of the mounted lacrosse stick.
Regarding claim 19, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
Rogers further teaches the lacrosse stick head mounting system is internal to the lacrosse stick and no fasteners are visible (Fig. 2A, 2B, mounting system 20 is internal to lacrosse stick and no fasteners shown)
Regarding claim 20, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
Rogers further teaches the lacrosse stick head mounting system is internal to the lacrosse stick head (Fig. 2A, 2B, mounting system 20 is internal to lacrosse stick and no fasteners shown) and without a hole into the handle. 
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Regarding the argument directed towards the function of Wu being directed towards prohibiting the handlebar grip from axial displacement or rotary motion relative to the bicycle handlebar and in contrast in the normal course of use of a lacrosse stick, a user would not contribute to prohibiting axial displacement, it is argued by the examiner that this is a functional argument, and what is being claimed is a structural mounting system. Rogers discloses it is known to have an internal connection between the head of the lacrosse stick and handle, and Wu discloses it is known to design internal connections in a way to help minimize axial rotation, and therefore one of ordinary skill would have readily recognized the purpose of Wu’s structure, whether applied to a bike handlebar or not, is to prevent axial rotation, and when applied to the lacrosse stick of Roberts, would provide Roberts with the feature of a more stable connection between the lacrosse head and handle, as the structure of Wu prevents axial rotation. Therefore, the combination meets the structural limitations of the claim, and one of ordinary skill would have motivation to modify Roberts in view of Wu, due to the features brought about by Wu’s structure. 
Therefore, the rejection is seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711